Citation Nr: 1236232	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  09-05 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right upper arm disability.

2.  Entitlement to a compensable rating for mid-back arthralgia.


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from January 1972 to February 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In June 2011, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The issue of entitlement to service connection for a right upper arm disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's low back disability is manifested by reduced range of motion of the lumbar spine to 30 degrees, which has been attributed to his non-service connected neurologic disability (fibromyalgia); he has had no periods of physician prescribed bed rest; there is no favorable or unfavorable ankylosis of the entire thoracolumbar spine; and there are no separately ratable neurological abnormalities related to the service-connected low back disability.


CONCLUSION OF LAW

The criteria for a compensable rating for mid-back arthralgia have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R §§ 4.7, 4.71a, Diagnostic Code 5237, 5242, 5243 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided notice required under the VCAA in July 2007 and July 2011 letters.  He was notified of all elements of the Dingess notice and the remaining elements of Vazquez-Flores in the July 2007 letter.

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA and private treatment records.  Additionally, the Veteran was provided a proper VA examination in August 2011, to evaluate his low back disability.

The Board's remand was to afford the Veteran an adequate VA examination and opinion.  The examination and opinion was provided in August 2011.  The examination report contains sufficient information to permit the disability to be accurately rated and substantially complied with the remand directives.  There is no evidence or contention that there has been a change in the Veteran's symptoms since the last examination.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).


For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237.

The following notes accompany the General Rating Formula:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  
Id.

Intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  Note one states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

Analysis

Service treatment records document a jeep accident in May 1974 that resulted in abrasions to the Veteran's hands and back.  He denied incurring blunt trauma or loss of consciousness.  Four days later, the Veteran's abrasions were described as healing and he complained of a sore hand and arm.  In October 1974, the Veteran complained of occasional numbness in the left hand since the jeep accident in May.  He also reported a tender mass in his right upper arm.  Diagnoses of possible mild partial ulnar neuropathy of the left hand and possible scar formation of the right arm were rendered.  He was afforded a neurological consultation a few weeks later, but the examining physician found that the left hand neurological problem had resolved.  The Veteran's complaints of pain and a lump in the right triceps were attributed to a resolving hematoma.  

The January 1975 separation examination was normal for all systems.  While the Veteran reported a history of arthritis, rheumatism, or bursitis on the accompanying report of medical history, he specifically denied a history of: painful joints, head injury, "recurrent back pain," bone or joint deformities, a painful shoulder, or a trick knee.

On VA examination in April 1976, the Veteran complained of "minor pains" of the mid back, which were intermittent, and would occur spontaneously and last about two minutes, every couple of days.  The examiner found that the description was not indicative of a significant permanent injury to the back.  The back examination at that time was normal, and the diagnosis was arthralgia, mid back, cause undetermined.  
In a June 1976 rating decision, the RO granted service connection for mid-back arthralgia, with a noncompensable evaluation, effective March 16, 1976.
Beginning in the 1980s, the Veteran underwent private treatment for numerous complaints involving his back, shoulders, and legs, but he consistently denied any prior injury or trauma and related his pain to work injuries.  During a 1993 Worker's Compensation claim, he also attributed his back, shoulder, and leg pain to an October 1991 work injury.  

In February 2007, the Veteran filed a claim for an increased rating for his service-connected mid-back arthralgia.

The Veteran was afforded a VA examination in October 2007 in response to his claim for an increased rating.  On physical examination, the Veteran's thoracolumbar spine manifested left-sided spasms, pain, and flexion limited to 20 degrees.  The examiner also noted that 16 of the 18 trigger points were positive for fibromyalgia.  

The examiner diagnosed degenerative disc disease of the lumbar spine and fibromyalgia.  The examiner opined that the Veteran's fibromyalgia, among other diagnosed disabilities, were not caused by his in-service injuries.  He also opined that the Veteran's current back complaints, to include arthritis of the mid back and lumbar spine, were related to some other cause, and not due to the accident shown in service.  With regards to the fibromyalgia, he noted that the Veteran was not being treated for the disorder and was significantly symptomatic.  He also explained that fibromyalgia is a chronic pain disorder with an unknown etiology, and there is no evidence in the medical literature that a single event causes fibromyalgia.  

With regard to his back disability, the examiner noted that the Veteran's discharge examination was unremarkable, and that he listed no for chronic back pain issues at the time of his separation.  He noted further that the VA examination in 1976 was normal, including EMG testing.  Finally, the examiner noted that the Veteran had significant injuries over the ensuing 30 + years, including a dramatic Worker's Compensation claim in 1991, where he personally testified that his fall and fractured coccyx caused his neck, upper back, lower back and shoulder problems.  He was awarded permanent disability for the Worker's Compensation injury and placed on disability by the Social Security Administration.  

In response to the Board's June 2011 remand, the Veteran was afforded his most recent VA examination in August 2011.  The Veteran reported that since his 1974 jeep accident, his back pain had gotten much worse, with increased pain and loss of movement, in addition to leg, arm and shoulder pain, and stiffness.  He reported that the pain started at the base of his neck, and extended downwards to the anal area, the hips and legs, and the arms and shoulders, where he had the worst pain.  The examiner noted that the Veteran did not localize the back pain to a specific area of the spine.  Instead, it appeared to be uniform from the neck to the coccyx, and the Veteran tended to respond by describing right arm and right shoulder pain.  The Veteran denied any other injury to his back, and indicated that he was not receiving any treatment for his back at that time.  

The Veteran also complained of severe flare-ups of back pain on a daily basis that lasted for hours.  He reported that the flare-ups were caused by movement and nothing, but maybe time, relieved them.  He also reported that during flare-ups, he would lie flat on the floor to get relief.  The Veteran also complained of fatigue, stiffness, weakness, decreased motion, spasm, and pain in the entire spine.  He claimed that his back pain was constant and increased with bending or other motion.  He also claimed that he was incapacitated all the time, due to his back pain.

On physical inspection of the lumbar spine, there was symmetry in appearance, but the Veteran's posture was stooped and his gait was slow, wide based and cautious, and he used a walking stick for balance.  He was able to rise on tiptoe on either foot, albeit with grunting and increased pain.  There was lumbar flattening, but no lumbar lordosis, reverse lordosis or kyphosis, and no ankylosis.  The examiner also noted that there was guarding in the cervical, thoracic and lumbar region with straightening, evident diffusely, and markedly positive trigger points for fibromyalgia.  Straight leg raising was negative and there was no fracture of the vertebral bodies.  There was also muscle spasm, in addition to the noted guarding, severe enough to be responsible for the noted abnormal gait and abnormal spinal contour.
Range of motion studies showed flexion 0-30 degrees, extension 0-10 degrees, left and right rotation 0-25 degrees, and left and right lateral bending 0-20 degrees.  There was reported pain at the extremes of rotation with the whole back, secondary to fibromyalgia.  There was no loss of additional range of motion after repetitive use.  

The examiner diagnosed mid thoracic arthralgia, stable.  The examiner opined that although range of motion was reduced, it was normal for the Veteran because his neurologic disease, fibromyalgia, was likely the reason for his reduced range of motion, and it was not due to his intrinsic spinal disease.  He opined further that the Veteran's current back symptoms were not caused by or a result of his service-connected mid-back arthralgia or the in-service jeep accident in May 1974.

His rationale was that the medical evidence shows that except for the several days after the May 1974 accident, there were no complaints of persisting back pain or other back symptoms in service.  In this regard, at the time of his separation examination, the Veteran specifically denied "recurrent back pain."  He also noted that on VA examination in April 1976, the Veteran complained of "minor pains" of the mid back, which were intermittent, and would occur spontaneously and last about two minutes, every couple of days.  The examiner found that the description was not indicative of a significant permanent injury to the back.  The back examination at that time was normal, and the diagnosis was arthralgia, mid back, cause undetermined.  The examiner also noted that records of legal proceedings in June 1993, regarding the Veteran's worker's compensation claim, described a job-related back injury from a fall in October 1991, but there was no reference made to a prior injury or back symptoms.  Furthermore, although the record reflects that the Veteran was involved in a job-related injury in 1991, during the August 2011 VA examination, the Veteran denied any back injury subsequent to the May 1974 jeep accident.  The examiner found that this contradictory report from the Veteran made his testimony during his evaluation in August 2011 questionable.  Finally, the examiner noted that the Veteran was employed in foundry work and then as a garbage collector until October 1991, which required continuous lifting and would not be compatible with an on-going back condition of mid-back arthralgia, unless the disability was very minor.  The examiner concluded that the Veteran's back pain resolved shortly after the May 1974 accident, with no residuals, and that none of his current symptomatology was caused by or a result of the accident.

On objective examination in October 2007 and August 2011, forward flexion was limited to 20 and 30 degrees.  The Veteran was also found on examination to have muscle spasm and guarding severe enough to result in abnormal gait.  These findings would normally warrant a schedular rating of 40 percent, under the current rating criteria.  However, both examiners opined that the Veteran's current back symptoms were not caused by or a result of his in-service injury, or his service-connected mid-back arthralgia.  The August 2011 examiner specifically opined that the Veteran's current back symptoms were caused by his non-service-connected fibromyalgia, and further that the range of motion findings, although reduced, were normal for the Veteran, because his neurologic disease, fibromyalgia, was likely the reason for his reduced range of motion, and not his intrinsic spinal disease.  As noted above, the examiner provided a detailed rationale for his opinion.

The Board notes that the Veteran has reported some functional impairment related to his low back disability.  However, he has also reported that he independently performs activities of daily living; that he regularly does chores at home, including mowing the lawn and plowing snow; that he regularly walks his dogs more than once a day; that he is able to complete carpentry projects (building some type of bench to sit on outside); and that he does strength training exercises, including lifting weights.  Furthermore, the August 2011 VA examiner noted that limitation of motion was not further reduced after repetitive testing.  Therefore, the Board finds that a higher rating is not warranted under the provisions of DeLuca v. Brown.  

The Board also notes that the provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  As noted above, if the Veteran's current back symptoms were related to his service-connected low back disability, he would be entitled to a 40 percent rating under the current rating criteria.  Therefore, there would need to be evidence of ankylosis of the thoracolumbar spine in order for him to receive a rating under the provisions of 38 C.F.R. §§ 4.40, 4.45.  The Veteran does not have unfavorable ankylosis of the thoracolumbar spine, inasmuch as he retains the ability to move the spine and it has not been shown to be fixed.  

There is no other basis for a higher schedular rating for the orthopedic manifestations of the low back disability.  Accordingly, the Board finds that a compensable rating is not warranted under the general criteria for rating injuries of the spine.

A separate compensable rating for neurologic impairment is also not warranted because although there is evidence of neurologic impairment on examination in October 2007 and August 2011, the symptoms were found to be related to the Veteran's non-service-connected fibromyalgia.  The Board also notes that a specific neurologic disorder was never diagnosed.  

The Board also notes that higher ratings are not available under the formula for rating intervertebral disc syndrome based on incapacitating episodes.  In this regard, the record is negative for any evidence of intervertebral disc disease or physician prescribed bed rest.  Furthermore, the Veteran has not reported any incapacitating episodes.  A rating on that basis would; therefore, not be warranted.  Cf. 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Disease (2011).

The Board has found no other section that provides a basis upon which to assign a higher disability evaluation or separate compensable evaluation for the low back disability.

The Veteran is competent to report the symptoms of his low back disability.  His complaints are credible.  The Veteran's complaints have been considered in the above noted evidence; however, evaluations for VA purposes have not shown the severity required for a higher schedular rating, as discussed above.  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. at 494.  VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  See Massey v. Brown, 7 Vet. App. at 208.

After examining all the evidence, the Board concludes that the weight of the evidence is against assigning a compensable rating.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.21 (2011).

Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).  

The question of an extraschedular rating is a component of a claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).


Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The Veteran's disability, as discussed above, is manifested by complaints such as pain, limitation of motion, spasms, abnormal gait, and abnormal spinal curvature.  This symptomatology is contemplated by the rating criteria.  

The Veteran has reported that he is unable to work due to his back symptoms, and he has been awarded disability benefits from the SSA, due to his low back condition.  However, the rating schedule contemplates the effects of the disability on the Veteran's ability to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2011).  The rating schedule is meant to compensate for considerable time lost from work.  38 C.F.R. § 4.1 (2011).  Referral for extraschedular consideration would not be warranted unless the rating criteria did not contemplate his symptoms.  

The Veteran has not reported any symptoms outside of those contemplated by the rating schedule.  No other factors have been reported that are outside the rating schedule.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  
Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2010) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In this case, there is no evidence of unemployability due to service connected disability.  The record reflects that the Social Security Administration found that the Veteran has been disabled since 1991, due to his back disabilities.  However, the records also show that the disability determination was based on the Veteran's symptoms following his work-related accident in October 1991.  The Board notes further that the August 2011 VA examiner opined that the Veteran's service-connected low back disability did not prevent him from being employable in a sedentary position and light duty capacity.  The examiner also noted that the Veteran had significant non-service-connected medical issues, and that he had a post-service back injury that produced his need for disability benefits from the Social Security Administration.

The evidence does not indicate that the Veteran is currently unemployable by reason of a service-connected disability.  Accordingly, the Board finds that further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

A compensable rating for mid-back arthralgia is denied.



REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran contends that he has a current right upper arm disability related to a jeep accident during active military service in May 1974.

As noted above, service treatment records show that the Veteran was involved in a jeep accident in May 1974 that resulted in abrasions to the Veteran's hands and back.  Four days later, the Veteran's abrasions were described as healing and he complained of a sore hand and arm.  In October 1974, the Veteran reported a tender mass in his right upper arm.  A diagnosis of possible scar formation of the right arm was rendered.  On evaluation a few weeks later, the Veteran's complaints of pain and a lump in the right triceps were attributed to a resolving hematoma.  The January 1975 separation examination was normal for all systems, and the Veteran specifically denied a history of a painful shoulder.

On VA examination in April 1976, the Veteran complained of right arm pain.  On orthopedic examination, no abnormalities of the upper extremities were found.

However, March 1993 and April 2007 MRI reports of the right shoulder reveal degenerative changes and probable tendinitis.  However, the records do not show that the right shoulder disorders have been linked to the Veteran's active military service.  

The Veteran has reported an injury to the right upper arm in service and a continuity of symptoms since.  The evidence also shows that the Veteran has a current diagnosis of a right upper arm disability.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

Accordingly, an examination and opinion is needed to determine whether the Veteran has a current right upper arm disability that was incurred or aggravated during his active military duty.  38 U.S.C.A. § 5103A(d) (West 2002).

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the etiology of any currently present right upper arm disability.  

A diagnosis of a right upper arm (including the right shoulder) disability should be confirmed or ruled out.  If a right upper arm disability is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability had its onset in service.  In this regard the Veteran has reported injuring his right upper arm in a jeep accident in service.

The examiner should review the claims folder and provide a rationale for all opinions and conclusions expressed.  
The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.

A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

2.  If any benefit sought on appeal is not granted, a supplemental statement of the case should be issued.  The case should be returned to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


